Citation Nr: 1139394	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1973.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Board remanded this matter for additional development.  The Board then decided this issue in a November 2010 decision that denied the claim for service connection.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2011 Joint Motion filed by the parties to this matter, the Court remanded this case to the Board in May 2011 for additional consideration.   

The appeal is REMANDED to the VA Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran served aboard the USS JOHN PAUL JONES (DDG 32) between October 1972 and April 1973.  The Veteran maintains that exposure to chemicals on that naval vessel led to the development of his diagnosed squamous cell carcinoma.

The parties to the Joint Motion highlighted the existence of a November 21, 2006 VA treatment note in which a physician wrote that tumors of the type that had been found on the Veteran's tongue have been associated with Agent Orange exposure.  The physician also noted that the Veteran was never in Vietnam but was exposed to an exploding canister that contained material he could not identify.

The parties to the Joint Motion indicated that the Board had not fully addressed the Veteran's statement as recorded by the physician and implied that further action was required pursuant to VA's duty to assist.  Consequently, the Board must remand the claim for investigation into the allegation that the material in the exploding canister could have been a substance with the potential to cause the squamous cell carcinoma that subsequently manifested. 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide as many details as possible regarding the incident of the exploding canister that he recounted to the VA physician on November 21, 2006.

2.  Obtain and associate with the claims file documentation that would be relevant to the Veteran's assertion that he was exposed to chemicals (to include herbicides) during his duty aboard the USS JOHN PAUL JONES (DDG 32) between October 1972 and April 1973.  This inquiry should also seek any relevant information that pertains to the Veteran's assertion that chemicals may have been transmitted onboard his ship as a result of a canister explosion.  If any requested records are not available, that fact should be documented in the claims file in accordance with 38 C.F.R. § 3.159(e).

3.  Take any further action that is warranted in light of any additional evidence obtained, including affording the Veteran a VA examination if the evidence indicates that his squamous cell cancer may be associated with the substance from the exploding canister.

4.  Readjudicate the claim for entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to in-service herbicide exposure.
If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


